Citation Nr: 1302426	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  06-15 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than June 9, 2005, for the award of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 30 percent prior to May 26, 2006, and in excess of 50 percent since May 26, 2006, for PTSD.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from February 1944 to January 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, that granted service connection for posttraumatic stress disorder (PTSD) and assigned a noncompensable rating effective July 7, 2005.  

In an April 2006 rating decision, the RO increased the rating for PTSD to 30 percent effective July 7, 2005.  In a July 2007 rating decision, the RO further increased the rating to 50 percent effective May 26, 2006.  As these increases do not represent the maximum rating available, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In an April 2009 rating decision, the RO granted an earlier effective date of June 9, 2005, for the award of service connection for PTSD and assigned a 30 percent rating from that date.

During the course of the appeal, jurisdiction over the case was transferred to the RO in St. Petersburg, Florida.

The Veteran was scheduled for a Board hearing at the RO in November 2012 but the record reflects that he failed to report to the hearing.  Thus, his request for a Board hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2012).

As the appeal involves a request for a higher initial rating following the grant of service connection, the Board has characterized the rating issue as stated on the title page.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an initial disability rating in excess of 30 percent prior to May 26, 2006, and in excess of 50 percent since May 26, 2006, for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

VA received the Veteran's claim of entitlement to service connection for PTSD on November 20, 2001.


CONCLUSION OF LAW

The criteria for an effective date of November 20, 2001, but no earlier, for the award of service connection for PTSD have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the claim for an earlier effective date for the award of service connection for PTSD, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).

The Veteran's claim arises from an appeal of the initial effective date following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

Given the above, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Effective Date

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2012).  

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)-(b)(1); 38 C.F.R. § 3.400(b)(2). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2012).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155 (2012).

In this case, the Veteran contends that the effective date for the award of service connection for PTSD should be the date he filed his original claim in 2001.

VA received the Veteran's claim of entitlement to service connection for PTSD on November 20, 2001.  

In a March 2003 rating decision, the RO denied the Veteran's claim, noting that the record failed to show that PTSD had been diagnosed.  In an August 2003 statement, the Veteran requested reconsideration of his claim.  The RO construed the statement as a new claim and again denied the claim in a January 2004 rating decision.  

The Board notes that a March 2004 VA treatment note, dated within one year of the March 2003 rating decision, was associated with the claims file in May 2004.  In this regard, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, the Board will consider the treatment note as having been added to the claims file within one year of the March 2003 rating decision.  As the treatment note is relevant to the claim, the issuance of a new rating decision was warranted.  See 38 C.F.R. § 3.156(b) (2012); Buie v. Shinseki, 24 Vet. App. 242 (2010).  As such, the claim remained pending.

In a May 2004 rating decision, the RO continued the previous denial of the claim.  That adjudication included consideration of the March 2004 treatment note.  In a statement received later that month, the Veteran again requested reconsideration of his claim.  He also submitted a statement from his daughter.  Given the submission of relevant evidence, the RO issued another rating decision in June 2004 continuing the previous denial.  In September 2004, the Veteran filed a notice of disagreement to the June 2004 rating decision.  He thereafter perfected his appeal.

In a September 2005 decision, the Board granted service connection for PTSD.  In that decision, the Board noted that the appeal originated from a March 2003 rating decision that denied the Veteran's claim for service connection for PTSD.

In an October 2005 rating decision, the RO granted service connection for PTSD and assigned an effective date of July 7, 2005, noting that that was the date of a VA treatment note showing that PTSD had been diagnosed.  In an April 2009 rating decision, the RO granted an earlier effective date of June 9, 2005, noting that an August 2007 statement from a VA physician shows that that was the date the Veteran began receiving treatment for PTSD.

Given the above, it appears that the RO assigned the current effective date based on the date entitlement arose, i.e., the date of the diagnosis of PTSD, being later than the date of receipt of claim.  However, the record indicates that the Veteran had PTSD prior to the current effective date of service connection.  Although the August 2007 statement from the VA physician cited by the RO shows that the Veteran has been receiving treatment for PTSD since June 9, 2005, a VA treatment note of the same date, authored by the above physician, reflects that the Veteran was previously treated by another physician and only transferred to her care on that date.  Thus, the Board will now attempt to determine the earliest date on which the record shows that the Veteran had PTSD related to service.  

Initially, as previously observed by the Board in the September 2005 decision, the Board notes that the medical evidence is conflicting as to whether the Veteran has PTSD related to service.  However, in the September 2005 decision, the Board resolved reasonable doubt in the Veteran's favor and determined that his PTSD is related to service.  The Board observes that that finding means that the Veteran has a psychiatric disorder related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Now, the Board observes that the Veteran did not file a claim for service connection for PTSD, or any other psychiatric disorder, until November 20, 2001.  There is no statement or communication from the Veteran prior to that date that constitutes a pending claim for service connection for a psychiatric disorder.  As the claim was not received within one year from the Veteran's separation from service, assignment of an effective date beginning the day after discharge is precluded.  Thus, as the Veteran's psychiatric disorder has already been established as being related to service, the question becomes whether the Veteran had a psychiatric disorder at the time he filed his claim on November 20, 2001.  

A May 2004 VA treatment note reflects that the Veteran's psychiatric problems began at age 69, which dates the onset of symptoms to 1994.  Earlier, an October 2002 VA examination report reflects a history of depression and anxiety.  Finally, of course, the Veteran filed a claim for service connection for a psychiatric disorder on November 20, 2001.  Here, the Board observes that the Veteran is competent to give evidence about observable symptoms such as depression and anxiety.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

Given the above, and resolving reasonable doubt in the Veteran's favor, the Board finds that he had a psychiatric disorder before he filed his claim on November 20, 2001.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, in this case, the date of receipt of claim is later than the date entitlement arose.  Accordingly, November 20, 2001, is the proper effective date for the award of service connection, and the Veteran is entitled to this earlier date.  

In conclusion, an effective date of November 20, 2001, but no earlier, for the award of service connection for PTSD is warranted.  


ORDER

An earlier effective date of November 20, 2001, for the award of service connection for PTSD is granted, subject to the provisions governing the award of monetary benefits.


REMAND

The Veteran also seeks a higher initial disability rating for PTSD.  

Given the Board's decision above granting an earlier effective date for the award of service connection for PTSD, the RO must in the first instance reevaluate the PTSD from the new effective date of service connection.  As such, a Board decision on the rating claim at this time would be premature.  

Furthermore, the Veteran was last examined by VA for his PTSD in January 2007.  The findings of that examination are now over 6 years old.  Thus, he should be afforded a VA examination to determine the current severity of his PTSD.

Lastly, the Veteran has received treatment from the Brooklyn VA Medical Center (VAMC), and the record contains treatment notes dated through April 2009.  Thus, the RO should obtain any outstanding treatment notes since that time.  The Board notes that he currently resides in Florida.  Thus, the RO should ask the Veteran to provide the names of all healthcare providers who have treated him for his PTSD since April 2009 and obtain any adequately identified records.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names of all healthcare providers who have treated him for his PTSD since April 2009.  Obtain all adequately identified records.  

2.  Obtain all outstanding records of treatment from the Brooklyn VAMC since April 2009.  

3.  After completing the above, readjudicate the claim for an initial disability rating in excess of 30 percent prior to May 26, 2006, and in excess of 50 percent since May 26, 2006, for PTSD.  This readjudication should include consideration of all evidence since the new November 20, 2001, effective date of service connection granted in this decision and any evidence obtained from the above requested development.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


